Title: From George Washington to George Clinton, 25 November 1782
From: Washington, George
To: Clinton, George


                        DEAR SIR–
                            MOUNT VERNON, 25th Nov’r, 1782.
                        
                        A few days ago I had the pleasure to receive your favor of the 12th inst. Altho’ I felt pain from your silence, I should have imputed it to any cause rather than a diminution of friendship—the warmth of which I feel too sensibly for you, to harbor a suspicion of the want of it in you, without being conscious of having given cause for the change—having ever flattered myself that our regards were reciprocal.It gives me great pleasure to learn from yourself, that the State over which you preside is tranquil.—Would to God it may ever remain so, and that all others would follow the example. Internal dissentions, and jarrings with our neighbors, are not only productive of mischievous consequences, as it respects ourselves, but has a tendency to lessen our national character, and importance in the eyes of European powers. If any thing can, this will expose us to their intriguing politics, and may shake the Union.It has been my avowed and uniform opinion, ever since the interview between Baron De Steuben & Genl. Haldimand last year, that whilst a pretext could be found the Western Posts would be withheld from us; and I do not think I should hazard a false prediction, were I to add, that they never will come into our hands in the condition they now are. When pretexts can no longer put on a decent garb, a season may be named for the surrender, in which it would be impracticable for us to plant a garrison, or transport provisions or stores—an interregnum would then follow, during which the Indians by inuendos, may reduce them to ashes.—I wish it may be otherwise, but these are my opinions.I am sorry we have been disappointed in our expectation of the mineral spring at Saratoga—and of the purchase of that part of the Oeriskeny tract on which Fort Schuyler stands; but I am glad you have succeeded upon such advantageous terms in the purchase of 6000 acres adjoining—for you certainly have obtained it amazingly cheap. Be so good, my dear sir, along with the other information you have kindly promised me to signify whether you have any prospect of borrowing (on interest) money for the payment of my moiety (as was talked of between us) or whether I am to provide it in any other manner; that I may take measures accordingly. The time is also come for the payment of interest due on the old score—and I shall do it with as little delay as possible.It gave great pain to Mrs. Washington and myself, to hear of Mrs. Clinton’s indisposition, and of the sickness and accidents with which your little flock have been afflicted—Our best, and sincere wishes are offered for them; and we hope, shortly, to hear of their perfect restoration; for we have a most affectionate regard for them all, and feel ourselves interested in every thing which concerns them.Give me leave now, my dear sir, to thank you for your recollection and attention to the small articles which I begged you to provide for  me.—Whenever you conceive the season is proper, and an opportunity offers, I shall hope to receive the Balsam trees ; or any others which you may think curious, and exoticks with us ; as I am endeavouring to improve the grounds above my house in this way. If perchance the sloop Pilgrim is not yet sailed from your Port, you would add to the favor you meant to confer on me, by causing a number of grape vines sent me by an uncle of the Chev’r de la Luzeres—brought over by Capt. Williams—and deposited by him in the garden of a Mr. Beekman near the city, to be forwarded by that vessel.—They consist of a variety of the most valuable eating grapes of France—a list of the kinds, and distinction of them, no doubt accompanied the sets.—I pray you to take some of each sort for your own use, and request Mr. Beekman to do the same—with my thanks for his care of them.I thank you for the interest you take in the welfare of my nephew, and for his letter which you were so obliging as to send me—Poor young fellow!—his pursuit after health is, I fear, altogether fruitless.—Ever since the month of May he has been travelling the seas, from Island to Island, to very little purpose—When he last wrote he was about to sail for Charleston, where he proposed to spend the winter; and if no salutary effects resulted from it, to come hither and resign himself to his fate, in the spring.—Mrs Washington unites with me in every kind and affectionate regard for you, Mrs Clinton and family—and with sentiments of warmest friendship and respect, I am my dear sir Yr. most obed’t & obliged
                        
                            GEO. WASHINGTON
                        
                    PS. Tell Walker that Mrs Washington & I not only congratulate him on his matrimonial connexion, but wish him all the joy and comfort which is to be derived from a good wife.